Citation Nr: 1131858	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for repair of tear, left medial collateral ligament, with degenerative joint disease, evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for instability of the left knee, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1977 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2011.  A transcript of this proceeding has been associated with the claims file.  At the time of the hearing the Veteran submitted additional evidence to the Board and a written waiver, waiving a review of this evidence by the RO.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c). 

The Board notes that at the hearing before the undersigned the Veteran raised the issue of clear and unmistakable error (CUE) with relation to his rating of zero percent for repair of tear, left medial collateral ligament, with degenerative joint disease, dating back to 1980 when he was initially service-connected.  The Board notes that, as previously explained to the Veteran, this issue is not currently before the Board.  If the Veteran and his representative wish to raise this question, they must file a claim with the RO.







FINDINGS OF FACT

1.  Repair of tear, left medial collateral ligament, with degenerative joint disease, is manifested by flexion to 110 degrees and extension to zero degrees, without change in range of motion due to such factors as pain, fatigue, or weakness.  

2.  Instability of the left knee is manifested by not more than slight recurrent subluxation or instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for repair of tear, left medial collateral ligament, with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 -5261 (2010).

2.  The criteria for entitlement to a rating in excess of 10 percent for instability of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed to substantiate an increased rating claim and Dingess notice in an August 2008 letter.  Based on the foregoing, no further development is required with respect to the duty to notify.  

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, private medical records and afforded the Veteran several VA examinations.  The July 2009 VA examination is adequate to evaluate the Veteran's service-connected left knee disabilities.  The examiner considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010). 

Although the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Analysis 

The Veteran asserts that the rating he received for repair of tear, left medial collateral ligament, with degenerative joint disease and instability of the left knee does not accurately reflect its severity.  He asserts that he wakes up in the middle of the night due to the pain in his left knee and he has missed a week of work due to his knee pain.  

The Veteran's repair of tear, left medial collateral ligament, with degenerative joint disease is currently rated under Diagnostic Codes 5010-5260.  The hyphenated diagnostic code in this case indicates that arthritis under Diagnostic Code 5010 is the service-connected disorder and that limitation of flexion is the residual condition.  38 C.F.R. § 4.27a.

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.
 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, when the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.  Limitation of motion for the knee in this case may be rated under Diagnostic Codes 5256-5261.  See 38 C.F.R. § 4.71a (2010).

The Veteran's limitation of motion for his left knee is rated under Diagnostic Code 5260, concerning limitation of leg flexion.  A non-compensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where the evidence demonstrates flexion limited to 45 degrees.  A 20 percent evaluation is warranted where the evidence shows flexion limited to 30 degrees and a 30 percent evaluation is warranted where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a Diagnostic Code 5260.  The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2010). VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. 
See VAOPGCPREC 23-97 (July 1, 1997).

As such, the Veteran was afforded a separate 10 rating for his left knee instability under Diagnostic Code 5257.  Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board also notes that Diagnostic Code 5257 provides for evaluation of instability of the knee without reference to limitation of motion.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to evaluations under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in the various codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

By way of history the Veteran injured his left knee playing softball while in service.  In 1979 the Veteran underwent an arthrotomy, to repair a medial collateral ligament tear.  The Veteran had two additional arthroscopic surgeries in 2001 and 2003. 

The Veteran reopened his claim for an increased evaluation in July 2008.  In August 2008, the Veteran was afforded a VA examination.  The Veteran reported that he was in constant knee pain.  He described his pains as sharp averaging a 7/10 and occasionally a 9/10.  He stated the pain was aggravated by cold or hot weather, walking, sitting and standing.  The Veteran reported that his left knee occasionally swells.  The Veteran reported taking medication twice a day which does not help his pain.  He also reported wearing a brace which does assist him.  The Veteran works in the mailroom and reported that standing or walking for long periods of time aggravates his left knee.  The examiner noted no additional limitation with flare-ups.  The Veteran's left knee interferes with daily activities such as standing, walking and sitting.  He reported a recent incident where he lost control of his left leg and fell.  The examiner found a normal appearing knee with no evidence of swelling or palpable tenderness.   The Veteran had full extension without pain and zero to 110 degrees of flexion with pain medially.  The examiner noted no evidence of instability or laxity.   The Veteran also had negative McMurray's and Lachman's testing.  His active range of motion did not produce any weakness, fatigue or incoordination.  There was no additional loss of range of motion with repetitive movements.  The examiner also noted a 6 1/2 inch scar on his medial left knee.  

The Veteran was afforded a VA examination in July 2009 and the examiner had the opportunity to review the Veteran's claims file.  The Veteran reported daily pain which he rated a 7/10.  With weather changes, repetitive motion, or a lot of pressure the pain rises to a level of 10/10.  The Veteran complained of swelling and locking.  The Veteran reported some weakness and lack of endurance which makes it difficult to do his work in the mailroom.  He reported no history of neoplasm.  The Veteran is able to drive a car, do light activities at home and is able to tend to his daily needs.  The Veteran reported some instability and occasionally has to catch himself from falling.  He wears a brace that offers help with stability but not with pain.  

He received Vicodin from his primary care provider and also uses non steroidal anti-inflammatory drugs (NSAIDS).  The examiner noted that the Veteran had no other flare-ups and no incoordination.  The examiner also noted a 16 cm medial curvilinear scar at the knee joint.  The Veteran had joint line tenderness and tenderness on the medial border of the patella.  There was no effusion.  The Veteran had flexion from zero to 110 degrees with zero degrees extension with mild pain.  The examiner noted that with repetitive motion there was no change in range of motion, coordination, fatigue, weakness, endurance, or pain level.   The impressions included medial collateral ligament tear of the left knee; repair of the medial collateral ligament; two arthroscopic debridements of the knee; osteoarthritis of the left knee; chronic pain secondary to surgeries and osteoarthritis of the left knee; and decreased range of motion secondary to pain and osteoarthritis of the left knee.  

The Veteran's recent Dallas VA Medical Center records are of record.  In April 2010 the Veteran was on Flexeril and Tramadol for the pain in his knee.  October 2010 records show complaints of pain and numbness of the Veteran's left knee and evidence of osteoarthritis.  

As noted above, the Veteran has two service-connected left knee disabilities.  The Board will first consider the service-connected left knee repair of tear, left medial collateral ligament, with degenerative joint disease.  Throughout the rating period on appeal, the actual range of motion findings detailed above do not support the next-higher 20 percent evaluation for either flexion or extension of the left knee under the relevant Diagnostic Codes, as the medical evidence does not show that flexion of the left knee is limited to 30 degrees (Code 5260), or that extension is limited to 15 degrees (Code 5261).  On VA examinations in August 2008 and July 2009, active range of motion of the left knee was from 0 to 110 degrees.  It is acknowledged that the Veteran has subjective complaints of pain affecting his ability to engage in some activities.  However, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  On VA examinations discussed above, however, there was no objective evidence of additional limitation of motion.  Thus, as there is no objective evidence of functional loss of motion to 30 degrees of flexion or 15 degrees of extension, the Board finds that any functional impairment due to pain is adequately compensated by the 10 percent rating currently assigned for limitation of flexion.

It is recognized that the Veteran's knee disability is painful.  Arthritis has been diagnosed and is identified as a serious disability.  However, the Veteran has not shown that he has involvement of two or more major joints and incapacitating episodes.  Therefore, a rating in excess of 10 percent pursuant to Diagnostic Code 5010 is not warranted.  

With regard to the Veteran's instability, 5257 requires more than slight recurrent subluxation or lateral instability to merit an increased rating.  However, the medical evidence of record only indicates mild laxity or instability.  The August 2008 examiner saw "no evidence of instability."  The July 2009 VA examiner documented some instability.  The examiner also noted negative Lachman's and McMurray's testing, showing no rips or tears of the knee.  Thus, a higher rating based on instability under the above cited rating code is not warranted.

The Board has also considered the applicability of an alternative diagnostic code for evaluating the Veteran's left knee disability, but finds that no higher rating is assignable as Diagnostic Code 5256 requires ankylosis and Diagnostic Code 5258 requires dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, clearly not present in this case.

The Board also notes that the Veteran has a scar on his left knee.  Under Diagnostic Code 7804, a 10 percent evaluation will be assigned for one or two scars, which are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).   The VA examiners in 2007 and 2008 both noted that the Veteran's scar was well healed and not painful.  Therefore, a separate rating for a scar is not warranted.  

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In this regard, the Board has taken note of the Veteran's assertion that he has chronic pain in his left knee with activity.  However, the objective findings from the two VA examinations demonstrated only mildly restricted range of motion. Furthermore, there was no objective evidence of any additional limitation of motion due to pain, lack of endurance, fatigability, incoordination, or weakness on any of the VA examinations.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed left knee disabilities.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The medical examiners were specifically evaluating the left knee disability in order to adjudge the effects of pain, repetitive motion, etc, in order to ascertain if there is additional limitation of motion.  The examiners were aware of the Veteran's symptoms in so evaluating.  As discussed above, there were no findings of additional limitation of motion due to those factors.  

Separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  In this case, the Veteran's extension of the left knee has been consistently assessed as normal.  As such, separate ratings on this basis are not in order.  

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the claim for a disability rating higher than 10 percent for the Veteran's service-connected left knee arthritis and instability, under Diagnostic Code 5257, or limitation of motion, under Diagnostic Codes 5010, 5260, and 5261, or any other potentially applicable diagnostic code.  The preponderance of the evidence is also against the grant of a compensable disability rating for the residual surgical scar on the service-connected left knee.  Because the preponderance of the evidence is against the Veteran's increased rating claim, the benefit-of- the-doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's repair of tear, left medial collateral ligament, with degenerative joint disease and instability are appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.  

Moreover, the Board has already taken into consideration days taken off from work due to the Veteran's left knee disability and this is reflected in his 10 percent ratings.  The degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6- 96 (August 16, 1996).


ORDER

Entitlement to an increased evaluation for repair of tear, left medial collateral ligament, with degenerative joint disease, evaluated as 10 percent disabling is denied. 
  
Entitlement to an increased evaluation for instability of the left knee, evaluated as 10 percent disabling is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


